Case 1:19-cv-04767-EK-RML Document 93 Filed 12/02/20 Page 1 of 1 PageID #: 2158


Christopher J. Sullivan                                                                          Chrysler Center
212 692 6247                                                                                   666 Third Avenue
cjsullivan@mintz.com                                                                        New York, NY 10017
                                                                                                  212 935 3000
                                                                                                      mintz.com




                                                               December 2, 2020
 Via PACER

 Magistrate Judge Robert M. Levy
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:     Minia Meisels v. Henry Meisels, et al. and Stamford Equities, et al.
         Index no. 19-cv-04767-RRM-RML – Proposed Revised Discovery Schedule

 Dear Judge Levy,

         We are counsel for Plaintiff Minia Meisels (“Minia”) in the above-referenced action and write
 regarding the Court’s June 12, 2020 Order extending the discovery deadline to December 15, 2020.
 By means of update, following the Court’s suggestion at the last conference, the Parties have revisited
 mediation and have agreed to mediate before a new mediator. The Parties have selected Mr. Joseph
 Brunner to conduct the mediation, and are in the process of scheduling it. While document discovery
 is complete, the Parties have not yet conducted depositions, in hopes that mediation will prove
 successful.

         The Parties have met and conferred and, in light of the upcoming mediation, respectfully jointly
 request that the discovery deadline be extended to April 2, 2021. There has been one prior request
 for an extension of the discovery deadline, Dkt. No. 72, and that request was granted. See Order,
 June 12, 2020 (granting Motion to Amend Case Management Order).

         We are available at any time should anything further be helpful.

                                                               Respectfully Submitted,



                                                               Christopher J. Sullivan

 cc:     All counsel (via ECF)




 BOSTON      LONDON       LOS ANGELES         NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                                 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
